Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 1 January 1792
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.


          
            Dear Sir
            Philadelphia Jan. 1. 1792.
          
          Your favor of Nov. 28. came to hand on the 22d. inst. The length of time it was on the way shews that our post was not yet become exact. The post office bill now before the legislature will place us on the regular establishment, as it directs a cross post from Richmond to Columbia, Charlottesville, Staunton, and thence along that valley Southwestwardly to the South-Western government and so on to Kentuckey. I urged strenuously to our representatives the impropriety of sending a post, destined for the South Western government and Kentuckey, by the way of Charlottesville and Staunton, as it was palpable to me from my own knowlege of the country that it ought from Columbia to pass up <the South side of> James river to Lynchburg and by the peaks of Otter and to have left Charlottesville and Staunton still to take care of themselves. They decided otherwise however, which so far as my own interest is concerned is a convenience to me and so far as my neighbors and friends are benefited might by them be favorably imputed to me. But I had rather withdraw my claim to their favor in this instance, than found it on what I think would have been wrong.—You will have heard that the representation bill is lost, and might have been saved had R. H. Lee been here at any moment during it’s dependance. Nothing more is yet done on the subject. The measures to be taken for the defence of the Western country are not yet brought forward. Half a dozen Cherokees arrived here two days ago. They have not yet explained their business.—I thank you for your experiment on the Peach tree. It proves my speculation practicable, as it shews that 5. acres of peach trees at 21. feet apart will furnish  dead wood enough to supply a fire place through the winter, and may be kept up at the trouble of only planting about 70. peach stones a year. Suppose this extended to 10. fireplaces, it comes to 50. acres of ground, 5000 trees, and the replacing about 700 of them annually by planting so many stones. If it be disposed at some little distance, say in a circular annulus from 100. to 300 yards from the house, it would render a cart almost useless.—When I indulge myself in these speculations, I feel with redoubled ardor my desire to return home to the pursuit of them, and to the bosom of my family, in whose love alone I live or wish to live, and in that of my neighbors.—But I must yet a little while bear up against my weariness of public office. Maria says she is writing to her sister. My next week’s letter will inclose a bank bill for the £35.—Present my tender affections to my daughter & accept assurances of the same to yourself from Dear Sir Your’s,
          
            Th: Jefferson
          
        